Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 1 of 24 Page ID #:184




                         EXHIBIT B




                                    EXHIBIT B
                                     PAGE 26
Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 2 of 24 Page ID #:185


                                   SECTION I -CONTACT INFORMATION

                                             CLAIMANT INFORMATION
  Claimant/Contact Name: (Last, First)
  Singer, Michael
  Business/Institution Name: (if applicable)
  U.S. Private Vaults
                                                                I
                                                             Prisoner ID: (if applicable)

  Address: (Include Street, City, State, and Zip Code)
  c/o Michael Singer, Esq., 1291 Galleria Dr., Suite 230 , Henderson, NV 89014


  Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)
  US Private Vault's Tax ID Number is XX-XXXXXXX
  Please provide an explanation why you do not have a Social Security Number, if above is NIA:



  Phone: (optional)
  (702) 454-2111
                                                                Imsinaer@mhhsingerlaw.com
                                                                 Email:(optional)

                                     ATTORNEY INFORMATION (if applicable)
  Attorney Name: (Last, First)
  Singer, Michael
  Attorney Title:
  Corporation's Attorney and Authorized Representative
  Firm Name: (if applicable)
  Michael H. Singer, LTD
  Attorney Address: (Include Street, City, State , and Zip Code)
  1291 Galleria Drive, Suite 230, Henderson, NV 89014


  Are you an attorney filinq this claim on behalf of your client? DYES          •  NO
  Attorney Phone: (optional)                                J Attorney Email : (optional)

  (702) 454-2111                                              msinaer@mhsingerlaw.com
If any of this information changes, you are responsible for not1fymg the agency of the new mformaflon.


                                            SECTION II - ASSET LIST

List each asset ID and asset description that you are claiming.

  #      Asset ID                      Asset Description
         Multiple assets               See attached list re Notice Letter ID 263593
                                       FBI Case Number 272E-LA-3123472




                                                    EXHIBIT B
                                                     PAGE 27
Standard Claim Form                              June 8, 2021                                            Page 2
Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 3 of 24 Page ID #:186


                                     SECTION Ill - INTEREST IN PROPERTY

 Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses
 are not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
 documentation that supports your interest in the claimed assets (e.g. , bill of sale, retail installment agreements,
 contracts, titles or mortgages), please include copies of the documents with the submission of the claim.

                                      INTEREST IN PROPERTY INFORMATION
  Asset ID             Asset Description
  Multiple assets      Bailee of all assets on attached list re Notice ID letter 263593
                       FBI Cae Number: 272E-LA-3123472


 In the space below, please explain why you have a valid, good faith, and legally recognizable interest in this
 asset:


 U.S. Private Vaults hereby submits this claim contesting forfeiture for all assets seized from U.S. Private Vaults on
 March 22, 2021 , including all assets identified on the attached letter, referenced as Notice Letter ID 263593, re FBI
 Case Number 272E-LA-3123472, which is attached hereto and included herein by this reference.

 U.S. Private Vaults was the bailee fo r those assets.

 U.S. Private Vaults is unaware of the identity of the bailors, but they can be identified through their possession of the
 keys to their boxes and the biometric data that the government seized .




 In the space below, please list any documents you are including in support of your interest in the asset(s). If
 none are included, please explain why.


 See attached Asset List included with and referenced in Notice ID Letter 263593 and FBI Case Number 272E-LA-
 3123472 referencing assets seized on Mach 22, 2021 by the FBI at U.S. Private Vaults in Beverly Hills, Californ ia.




                                                      EXHIBIT B
                                                       PAGE 28
 Standard Claim Form                                June 8, 2021                                                    Page3
Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 4 of 24 Page ID #:187


                                     SECTION IV - RECOVERY OF LOSS

Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. If you have more recovery of Joss information than may fit on this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. If you have not
received any recovery of your losses, then leave this section blank.

                                        RECOVERY OF LOSS INFORMATION
 Asset ID                         Asset Description




                                  INSURANCE CLAIM INFORMATION (if aoolicable)
 Name of Insured: (Last, First)

 Policy Number:                                                  Claim Number:

 Name of Insurance Company:                                      Name of Insurance Agent: (Last, First)

 Insurance Company Address: (Include Street, City, State, and Zip Code)



 Phone : (optional)                                              Email: (optional)

 Have you received compensation from the insurance               Amount of Compensation:
 companv? DYES          ONO



If other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and
describe the details below
                                OTHER SOURCE(S) OF RECOVERY (if aoolicable)
  Source of Recovery 1:                                                         Amount of Recovery:

 Source of Recovery 2:                                                               Amount of Recovery:



In the space below, please list any documents you are including in support of your claim of recovery of loss. If
none are included, please explain why.




                                                    EXHIBIT B
                                                     PAGE 29
 Standard Claim Form                              June 8, 2021                                                   Page 4
Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 5 of 24 Page ID #:188


                                             SECTION V - DECLARATION

  The fol/Owing declaratlon must be completed by the claimant.

     I attest and declare under penalty of perjury that my daim ls not frivolous and the information provided in support
  of my claim is true and correct to the best of my knowledge and belief.

                                                                    t.-   ?J/,,-1 :t I.P   ,l   d   l/d-:<--:&f__g_:-"   Signature

                                                                                                        Michael Singer,
                                                             U.S. Private Vaults Attorney and Authorized Representative
                                                                                                          Print.ed Name


                                                                                                                              Date




  If a court finds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil fine.
  Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal
  prosecution under Title 18 United States Code, Sections 1001 and 1621 .




 Sbndard Claim Form                                  June 8, 2021                                                          Page S




                                                                    EXHIBIT B
                                                                     PAGE 30
Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 6 of 24 Page ID #:189

                                                                          U.S. Department of Justice

                                                                          Federal Bureau oflnvestigation



                                                                          Washington, DC 20535




      FBI Case Number: 272E-LA-3123472

      The items of property notated in the attached letter have not yet been appraised. A place holder value of
      $1.00 has been used in the letter. Another letter will be sent with updated values when the appraisal of
      those items has been completed.




                                                    EXHIBIT B
                                                     PAGE 31
     Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 7 of 24 Page ID #:190

                                                                                         U.S. Department of Justice

                                                                                         Federal Bureau of Investigation


                                                                                         Washington, DC 20535



U.S. Private Vaults
c/o Michael Singer
Singer & Larsen P.C.
1291 Galleria Drive
Suite 230
Henderson, NV 89014


                  NOTICE OF SEIZURE OF PROPERTY AND INITIATION OF
                     ADMINISTRATIVE FORFEITURE PROCEEDINGS
                               SEIZED PROPERTY IDENTIFYING INFORMATION
              Notice Date:    May 20, 2021                    IAsset ID Number:      Multiple Assets

              Notice Letter ID:   263593 (use ID when searching for assets during online filing)

              Description of Seized Property:      See Attached List

              Seizure Date and Location:      See Attached List

              Forfeiture Authority:    See Attached List

I.    THE GOVERNMENT MAY CONSIDER GRANTING PETITIONS FOR REMISSION OR MITIGATION, WHICH PARDONS ALL
      OR PART OF THE PROPERTY FROM THE FORFEITURE.

      TO REQUEST A PARDON OF THE PROPERTY YOU MUST FILE A PETITION FOR REMISSION OR MITIGATION

      A. What to File: You may file both a claim (see section II below) and a Petition for Remission or Mitigation (Petition) . If you
         file only a petition and no one else files a claim, your petition will be decided by the seizing agency.
      B. To File a Petition: A petition should be filed online or by mailing it via the U.S. Postal Service or a Commercial Delivery
         Service to the Federal Bureau of Investigation (FBI), Attn: Forfeiture Paralegal Specialist, 11000 Wilshire Blvd. Suite 1700,
         FOB, Los Angeles, CA 90024. It must be received no later than 11 :59 PM EST thirty (30) days of your receipt of this Notice.
         See 28 C.F.R. Parts 8 and 9.
      C . Requirements for Petition: The petition must include a description of your interest in the property supported by
          documentation and any facts you-believe justify the return of the property and be signed under oath, subject to the penalty
          of perjury or meet the requirements of an unsworn statement under penalty of perjury. See 28 U.S.C. § 1746.

      D. Petition Forms: A petition need not be made in any particular form but a standard petition form and the link to file the
         petition online are available at https:l/www.forfeiture.gov/FilingPetition.htm. If you wish to file a petition online for the assets
         referenced in the asset list of this letter, please use the Notice Letter ID referenced above.
      E. Supporting Evidence: Although not required, you may submit supporting evidence (for example, title paperwork or bank
         records showing your interest in the seized property) to substantiate your petition.
      F. No Attorney Required: You do not need an attorney to file a petition. You may, however, hire an attorney to represent you
         in filing a petition .
      G. Petition Granting Authority: The ruling official in administrative forfeiture cases is the Unit Chief, Legal Forfeiture Unit,
          Office of the General Counsel. The ruling official In judicial forfeiture cases is the Chief, Money Laundering and Asset
          Recovery Section, Criminal Division, Department of Justice. See 28 C.F.R. § 9.1.
      H.   Regulations for Petition: The Regulations governing the petition process are set forth in 28 C.F.R. Part 9, and are
           available at www.forfeiture.gov.
      I.   Penalties for Filing False or Frivolous Petitions: A petition containing false information may subject the petitioner to
           criminal prosecution under 18 U.S.C. § 1001 and 18 U.S.C. § 1621 .
                                                                EXHIBIT B
                                                                 PAGE 32
 Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 8 of 24 Page ID #:191



U.S. Private Vaults                                              Notice of Seizure

    J.   Online Petition Exclusions:     If you cannot find the desired assets online, you must file your petition in writing at the
         address listed above. For more details regarding what assets can be petitioned on line, please see the Frequently Asked
         Questions at https://www.forfeiture.gov/FilingPetitionFAQs.htm.

fl. TO CONTEST THE FORFEITURE OF THIS PROPERTY IN UNITED STATES DISTRICT COURT YOU MUST FILE A CLAIM.
    If you do not file a claim, you will waive your right to contest the forfeiture of the asset. Additionally, if no other claims are filed, you may
    not be able to contest the forfeiture of this asset in any other proceeding, criminal or civil.

    A.    To File a Claim: A claim must be filed to contest the forfeiture. A claim should be filed online or by mailing it via the U.S.
          Postal Service or a Commercial Delivery Service to the FBI, Attn: Forfeiture Paralegal Specialist, 11000 Wilshire Blvd. Suite
          1700, FOB, Los Angeles, CA 90024.
    B.    Time Limits: A claim must be filed within 35 days of the date of this lettet; therefore, you must file your claim by 11 :59 PM
          EST on June 24, 2021 . See 18 U.S.C. § 983(a)(2). A claim is deemed filed on the date received by the agency at the
          address listed above.
    C.    Requirements for Claim: A claim must be filed online or in writing, describe the seized property, state your ownership or
          other interest in the property and be made under oath, subject to penalty of perjury or meet the requirements of an unswom
          statement under penalty of perjury. See 18 U.S.C. § 983(a)(2)(C) and 28 U.S.C. § 1746.
    D.    Claim Forms: A claim need not be made in any particular form, but a standard claim form and the link to file the claim online
          are available at https://www.forfeiture.gov/FilinqClaim.htm. See 18 U.S.C. § 983(a)(2)(D). If you wish to file a claim online
          for the assets referenced in the asset list of this letter, please use the Notice Letter ID referenced above.

    E.    Supporting Evidence: Although not required, you may submit supporting evidence (for example, title paperwork or bank
          records showing your interest in the seized property) to substantiate your claim.
    F.    No Attorney Required: You do not need an attorney to file a claim. You may, however, hire an attorney to represent you in
          filing a claim .
    G.    When You File a Claim: A timely claim stops the administrative forfeiture proceeding. The seizing agency forwards the
          timely claim to the U.S. Attorney's Office for further proceedings. You may also file a petition for remission or mitigation.

    H.    Penalties for Filing False or Frivolous Clalms: If you intentionally file a frivolous claim you may be subject to a civil fine.
          See 18 U.S.C . § 983(h). If you intentionally file a claim containing false information, you may be subject to criminal
          prosecution. See 18 U.S.C. § 1001.
    I.    If No Claim is Filed: Failure to file a claim by 11 :59 PM EST on June 24, 2021 may result In the property being forfeited to
          the United States.
    J.    Online Claim Exclusions: If you cannot find the desired assets online, you must file your claim in writing and send to the
          address listed above. For more details regarding what assets can be claimed online, please see the Frequently Asked
          Questions at https:/lwww.forfeiture.gov/FilingClaimFAQs htm


III. TO REQUEST RELEASE OF PROPERTY BASED ON HARDSHIP
    A. Hardship Release: Upon the filing of a proper claim , a claimant may request release of the seized property during the
         pendency of the forfeiture proceeding due to hardship if the claimant is able to meet specific conditions. See 18 U.S.C. §
         983(f); 28 C.F.R. § 8.15.
    B. To FIie Hardship Release: The hardship request cannot be filed online and must be in writing. The claimant must
       establish the following :
            Claimant has a possessory interest in the property;
          · Claimant has sufficient ties to the community to assure that the property will be available at the time of trial;
              and
          · Government's continued possession will cause a substantial hardship to the claimant.
    C. Regulations for Hardship: A complete list of the hardship provisions can be reviewed at 18 U.S.C. § 983(f) and 28 C.F.R. §
       8.15. Some assets are not eligible for release.




                                                                  EXHIBIT B
                                                                   PAGE 33
  Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 9 of 24 Page ID #:192



U.S. Private Vaults                                        Notice of Seizure


Asset List

Seizure Date and Location: The asset(s) referenced in this notice letter were seized on-March 22, 2021 by the FBI at U.S.
Private Vaults in Beverly Hills, California.

Forfeiture Authority: The forfeiture of this property has been initiated pursuant to 18 USC 981 {a)(1 )(C) and the following
additional federal laws: 19 U.S.C. §§ 1602-1619, 18 U.S.C. § 983 and 28 C.F.R. Parts 8 and 9.

     ASSET ID         ASSET DESCRIPTION                                                ASSET VALUE            ACCTNIN/SERIAL NO
21-FBl-002917         $100,000.00 U.S. Currency from Box #6712                            $100,000.00
21-FBl-002918         $97,000.00 U.S. Currency from Box #6415                               $97 ,000.00
21-FBl-002919         $726,300.00 U.S. Currency from Box #6516                            $726,300.00
21-FBl-002920         $325,680.00 U.S . Currency from Box #6615                           $325 ,680.00
21-FBl-002921 .       $499,800.00 U.S Currency from Box #6616                             $499 ,800.00
21-FBl-002922         $199,950.00 U.S. Currency from Box #6710                            $199,950.00
21-FBl-002923         $168,500.00 U.S. Currency from Box #6614                            $168,500.00
21-FBl-002925         $364,990.00 U.S . Currency from Box #70 12                          $364,990.00
21-FBl-002927         $120,000.00 U.S. Currency from Box #7212                            $120,000.00
21 -FBl-002928        $6,980.00 U.S. Currency from Box #6414                                 $6,980.00
21-FBl-002929         $17 ,003.00 U.S. Currency from Box #7011                              $17,003.00
21 -FBl-002930        $14,190.00 U.S. Currency from Box #6706                               $14,190.00
21-FBl-002931         $1 ,024,900.00 U.S. Currency from Box #8412                       $1,024,900.00
21-FBl-002932         $737 ,875.00 U.S. Currency from Box#8411                            $737 ,875.00
21-FBl-002933         $965,775.00 U.S. Currency from Box #8311                            $965,775.00
21-FBl-002934         $66,580.00 U.S. Currency from Box #6111                               $66,580.00
21-FBl-002935         $348,500.00 U.S. Currency from Box #8211                            $348 ,500.00
21-FBl-002936         $17 ,960.00 U.S. Currency from Box #62 12                             $17,960.00
21 -FBl-002937        $362,835.00 U.S. Currency from Box #8212                            $362,835.00
21-FBl-002938         $1 ,349,900.00 U.S. Currency from Box #7923                       $1 ,349 ,900.00
21 -FBl-002939        $1 ,500,090.00 U.S. Currency from Box #5811                       $1 ,500,090.00
21-FBl-002940         $399,000.00 U.S. Currency from Box #591 1                           $399,000.00
21-FBl-002941         $503 ,250.00 U.S. Currency from Box #7922                           $503,250.00
21 -FBl-002942        $30,995.00 U.S. Currency from Box #8023                               $30,995.00
21 -FBl-002943        $341 ,500.00 U.S. Currency from Box #5512                           $341 ,500.00
21-FBl-002944         $1 ,409,200.00 U.S. Currency from Box #5612                       $1,409,200.00
21-FB 1-002946        $952,600.00 U.S. Currency from Box #5611                            $952,600.00
21-FBl-002947         $125,000.00 U.S. Currency from Box #5711                            $125,000.00
21-FBl-002949         $960,100.00 U.S. Currency from Box#5311                             $960,100.00
21-FBl-002950         $1,138,030.00 U.S. Currency from Box #8409                        $1 ,138,030.00
21-FBl-002951         $166,246.00 U.S. Currency from Box #5212                            $166,246.00
21-FBl-002953         $168,920.00 U.S. Currency from Box #41                              $168 ,920.00
21-FBl-002954         $1 ,856,800.00 U.S. Currency from Box #7321                       $1 ,856 ,800.00
21-FBl-002955         $241,410.00 U.S. Currency from Box #5163                            $241,410.00
21-FBl-002956         $274 ,030.00 U.S. Currency from Box #5006                           $274,030.00
21-FBl-002957         $6,672.00 U.S. Currency from Box #6906                                 $6,672.00
21-FBl-002958         $99,800.00 U.S. Currency from Box #6604                               $99,800.00
21-FBl-002959         $300 ,000.00 U.S. Currency from Box #6508                           $300,000.00
21-FBl-002960         $719,710.00 U.S. Currency from Box #5160                            $719,710.00
21-FBl-002961         $149 ,400.00 U.S. Currency from Box #7315                           $149,400.00
21-FBl-002962         $48,000.00 U.S. Currency from Box #73 11                              $48,000.00
21-FBl-002963         $300,000.00 U.S. Currency from Box #5159                            $300,000.00
21-FBl-002964         $126,200.00 U.S. Currency from Box #5155                            $126,200.00
21-FBl-002965         $1 ,194,750.00 U.S. Currency from Box #40                         $1 ,194,750.00
21-FBl-002966·        $218 ,950.00 U.S. Currency from Box #5 158                          $218,950.00
21-FBl-002967         $150 ,000.00 U.S. Currency from Box #51                             $150,000.00
                                                            EXHIBIT B
                                                             PAGE 34
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 10 of 24 Page ID
                                        #:193


u·.s. Privat~ Vaults                                      Notic:e of Seizure


21-FBl-002968          $390,000.00 U.S. Currency from Box #28                    $390,000.00
21-FBl-002969          $400,900.00 U.S. Currency from Box #39                    $400,900.00
21-FBl-002970          $99,000.00 U.S. Currency from Box #331                      $99,000.00
21-FBl-002971          $9 ,000.00 U.S. Currency from Box #7318                      $9,000.00
21-FBl-002972          $9 ,832.00 U.S. Currency from Box #11                        $9,832.00
21-FBl-002973          $59 ,080.00 U.S. Currency from Box #236                     $59,080.00
21-FBl-002974          $406,500.00 U.S. Currency from Box #4907                  $406,500.00
21-FBl-002975          $24 ,300.00 U.S. Currency from Box #10                      $24,300.00
21-FBl-002977          $69,180.00 U.S. Currency from Box #5104                     $69,180.00
21-FBl-002978          $288,820.00 U.S. Currency from Box#8                      $288,820.00
21-FBl-002980          $399,700.00 U.S. Currency from Box #5007                  $399,700.00
21-FBl-002981          $36, 181.00 U.S. Currency from Box #4906                    $36,181 .00
21-FB 1-002982         $53,840.00 U.S. Currency from Box #130                      $53,840.00
21-FBl-002983          $62,000.00 U.S. Currency from Box 116                       $62,000 .00
21-FBl-002984          $500,000.00 U.S. Currency from Box #3106                  $500,000.00
21-FBl-002985          $1 ,000,000.00 U.S. Currency from Box #4306             $1 ,000,000.00
21-FBl-002986          $252,900.00 U.S. Currency from Box #3105                  $252 ,900.00
21-FBl-002987          $199,900.00 U.S. Currency from Box #4806                  $199,900.00
21-FBl-002988          $190,100.00 U.S. Currency from Box#3                      $190,100.00
21-FBl-002990          $32,111 .00 U.S. Currency from Box #7409                    $32,111 .00
21-FBl-002993          $299,940.00 U.S. Currency from Box #48                    $299,940.00
21-FBl-002994          $46,970.00 U.S. Currency from Box #233                      $46,970 .00
21-FBl-002995          $219 ,750.00 U.S. Currency from 8ox#44                    $219,750.00
21-FBl-002996          $241.415.00 U.S. Currency from Box #3102                  $241 ,4 15.00
21-FBl-002997          $150,900.00 U.S. Currency from Box #49                    $150,900 .00
21-FBl-002998          $43,460.00 U.S. Currency from Box #2205                     $43,460 .00
21-FBl-002999          $22,630.00 U.S. Currency from Box #815                      $22,630 .00
21-FBl-003000          $43,200.00 U.S. Currency from Box #38                       $43,200.00
21-FBl-003001          $11 ,780.00 U.S. Currency from Box#229                      $11 ,780.00
21-FBl-003002          $25,000.00 U.S . Currency from Box #716                     $25,000.00
21-FBl-003003          $45,900.00 U.S. Currency from Box #3103                     $45 ,900.00
21-FBl-003004          $18,450.00 U.S. Currency from Box #227                      $18.450 .00
21-FBl-003005          $50,000.00 U.S. Currency from Box #7517                     $50,000.00
21-FBl-003006          $63,260.00 U.S. Currency from Box #7 13                     $63,260 .00
21-FBl-003007          $76,050.00 U.S. Currency from Box #224                      $76,050.00
21-FBl-003008          $70,000.00 U.S. Currency from Box #3100                     $70,000.00
21-FBl-003009          $46,900.00 U.S. Currency from Box #125                      $46,900.00
21-FBl-003010          $62 ,400.00 U.S. Currency from Box #7515                    $62,400 .00
21-FBl-003012          $285 ,470.00 U.S. Currency from Box #1005                 $285,470 .00
21-FBl-003013          $69,900.00 U.S. Currency from Box #33                       $69,900 .00
21-FBl-003014          $25,000.00 U.S. Currency from Box #222                      $25,000.00
21-FBl-003017          $810 ,000.00 U.S. Currency from Box #5005                 $810,000.00
21-FBl-003018          $45,500.00 U.S. Currency from Box #22                       $45,500.00
21-FBl-003019          $172,000.00 U.S. Currency from Box #117                   $172,000.00
21-FBl-003021          $13,800.00 U.S. Currency from Box #1205                     $13,800.00
21-FBl-003022          $50,650.00 U.S. Currency from Box #615                      $50 ,650 .00
21 -FBl-003023         $121,900.00 U.S. Currency from Box #218                   $121 ,900.00
21-FBl-003024          $21,901 .00 U.S. Currency from Box #221                     $21 ,901.00
21-FBl-003025          $30,000.00 U.S. Currency from Box #1304                     $30,000.00
21-FBl-003026          $238 ,900.00 U.S. Currency from Box #316                  $238,900.00
21-FBl-003027          $85,000.00 U.S. Currency from Box #7514                     $85,000.00
21-FBl-003028          $15,000.00 U.S. Currency from Box#1404                      $15,000.00
21-FBl-003029          $172,340.00 U.S. Currency from Box #321                   $172,340.00
21-FBl-003030          $19 ,970.00 U.S. Currency from Box #1504                    $19,970.00


                                                            EXHIBIT B
                                                             PAGE 35
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 11 of 24 Page ID
                                        #:194


u.'s.· Privat~ vaults                                     Notice of Seizure


21-FBl-003031           $26,000.00 U.S. Currency from Box #25                    $26,000.00
21-FBl-003032           $105,200.00 U.S. Currency from Box #21                  $105,200.00
21-FBl-003033           $628,740.00 U.S. Currency from Box #1805                $628,740.00
21-FBl-003034           $51,385.00 U.S. Currency from Box #20                    $51 ,385.00
21-FBl-003035           $145,000.00 U.S. Currency from Box #1804                $145,000.00
21-FBl-003036           $696,575.00 U.S. Currency from Box #4207                $696,575.00
21-FBl-003037           $800,900.00 U.S. Currency from Box #2105                $800,900.00
21-FBl-003038           $70,360.00 U.S. Currency from Box #513                   $70,360.00
21-FBl-003039           $224,700.00 U.S. Currency from Box #4206                $224,700.00
21-FBl-003040           $239,100.00 U.S. Currency from Box #2305                $239,100.00
21-FBl-003041           $219,220.00 U.S. Currency from Box #2404                $219,220.00
21-FBl-003042           $170,175.00 U.S. Currency from Box #4107                $170,175.00
21-FBl-003043           $50,000.00 U.S. Currency from Box #2505                  $50,000.00
21-FBl-003044           $16,000.00 U.S. Currency from Box #614                   $16 ,000.00
21 -FBl-003045          $23 ,204.00 U.S. Currency from Box #2604                 $23,204.00
21-FBl-003046           $21 ,110.00 U.S. Currency from Box #112                  $21 ,110.00
21-FBl-003047           $334,200.00 U.S. Currency from Box #2804                $334,200.00
21-FBl-003048           $439,200.00 U.S. Currency from Box #409                 $439,200.00
21-FBl-003051           $353,810.00 U.S. Currency from Box #4104                $353,810.00
21-FBl-003052           $200,000.00 U.S. Currency from Box #404                 $200,000.00
21-FBl-003053           $333,000.00 U.S. Currency from Box #505                 $333,000.00
21-FBl-003056           $600,980.00 U.S. Currency from Box #504                 $600,980.00
21-FBl-003057           $149,825.00 U.S. Currency from Box #604                 $149,825.00
21 -FBl-003058          $669,980.00 U.S. Currency from Box #3804                $669,980.00
21-FBl-003059           $75,600.00 U.S. Currency from Box #809                   $75,600.00
21-FBl-003060           $60 ,000.00 U.S. Currency from Box #11 1                 $60,000.00
21-FBl-003062           $140 ,240.00 U.S. Currency from Box #3807               $140,240.00
21-FBl-003063           $400 ,000.00 U.S. Currency from Box #805                $400,000.00
21-FBl-003064           $11,800.00 U.S. Currency from Box #804                   $11,800.00
21-FBl-003066           $96,900.00 U.S. Currency from Box #108                   $96,900.00
21-FBl-003067           $63,408.00 U.S. Currency from Box #106                   $63,408.00
21-FBl-003068           $24 ,300.00 U.S. Currency from Box #2712                 $24,300.00
21-FBl-003069           $1 ,182,500.00 U.S. Currency from Box#3907            $1,182,500.00
21-FBl-003071           $163,051 .00 U.S. Currency from Box #4706               $163,051 .00
21-FBl-003072           $1,809,450.00 U.S. Currency from Box #4007            $1,809,450.00
21-FBl-003075           $34,200.00 U.S. Currency from Box #305                   $34,200.00
21-FBl-003077           $175,100.00 U.S. Currency from Box #7732                $175,100.00
21-FBl-003078           $445,050.00 U.S. Currency from Box #3606                $445,050.00
21-FBl-003079           $210 ,000.00 U.S. Currency from Box #7630               $210,000.00
21-FBl-003080           $848,400.00 U.S. Currency from Box #4606                $848,400.00
21-FBl-003081           $48,800.00 U.S. Currency from Box #28 10                 $48,800.00
21-FBl-003082           $71,940.00 U.S. Currency from Box #8302                  $71 ,940.00
21-FBl-003083           $73 ,700.00 U.S. Currency from Box #201                  $73 ,700.00
21-FBl-003084           $914,700.00 U.S. Currency from Box #904                 $914,700.00
21-FBl-003085           $25,000.00 U.S. Currency from Box #302                   $25,000.00
21-FBl-003086           $38,000.00 U.S. Currency from Box #4905                  $38,000.00
21-FBl-003088           $296 ,860.00 U.S. Currency from Box #3506               $296,860.00
21-FBl-003089           $841,170.00 U.S. Currency from Box #4904                $841,170.00
21-FBl-003090           $400,000.00 U.S. Currency from Box #503                 $400,000.00
21-FBl--003091          $50,000.00 U.S. Currency from Box #603                   $50,000.00
21-FBl-003094           $2,066,900.00 U.S. Currency from Box #3704            $2,066,900.00
21-FBl--003095          $41 ,600.00 U.S. Currency from Box#502                   $41,600.00
21-FBl--003096          $489,940.00 U.S. Currency from Box #4506                $489,940.00
21-FBl-003097           $600,000.00 U.S. Currency from Box #501                 $600,000.00

                                                           EXHIBIT B
                                                            PAGE 36
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 12 of 24 Page ID
                                        #:195


U.S.'Private'v~ults                                      Notice of Seizure


21-FBl-003098         $613,960.00 U.S. Currency from Box #4006                 $613,960.00
21-FBl-003099         $457,500.00 U.S. Currency from Box #500                  $457,500.00
21-FBl-003100         $524,370.00 U.S. Currency from Box #4805                 $524,370 .00
21-FBl-003101         $427,820.00 U.S. Currency from Box #401                  $427,820.00
21-FBl-003102         $200,000.00 U.S. Currency from Box #703                  $200,000.00
21-FBl-003103         $710,000.00 U.S. Currency from Box#4804                  $710,000.00
21-FBl-003104         $1 ,083,740.00 U.S. Currency from Box #4704            $1,083,740.00
21-FBl-003106         $75,200.00 U.S. Currency from Box #7920                    $75,200.00
21-FBl-003107         $73,890.00 U.S. Currency from Box #702                     $73,890.00
21-FBl-003109         $105,000.00 U.S. Currency from Box #4604                 $105,000.00
21-FBl-003110         $10,000.00 U.S. Currency from Box#4605                     $10,000.00
21-FBl-003111         $143,900.00 U.S. Currency from Box #8005                 $143,900.00
21-FBl-003112         $51,024.00 U.S. Currency from Box #3505                    $51,024.00
21-FBl-003113         $340,050.00 U.S. Currency from Box #902                  $340,050.00
21-FBl-003114         $10,000.00 U.S. Currency from Box #7917                    $10,000.00
21-FBl-003115         $69,950.00 U.S. Currency from Box #7913                    $69,950.00
21-FBl-003118         $76,550.00 U.S. Currency from Box #901                     $76,550.00
21-FBl-003119         $358,400.00 U.S. Currency from Box #3507                 $358,400.00
21-FBl-003120         $48,800.00 U.S. Currency from Box #7911                    $48,800.00
21-FBl-003121         $443,000.00 U.S. Currency from Box #5002                 $443,000.00
21-FBl-003122         $190,000.00 U.S. Currency from Box #4505                 $190,000.00
21-FBl-003124         $18,200.00 U.S. Currency from Box #700                     $18,200.00
21-FBl-003125         $748,840.00 U.S. Currency from Box #3305                 $748,840.00
21-FBl-003126         $85,245.00 U.S. ·Currency from Box #4504                   $85 ,245.00
21-FBl-003129         $109,550.00 U.S. Currency from Box #802                  $109,550.00
21-FBl-003130         $595,000.00 U.S. Currency from Box #4404                 $595,000.00
21-FBl-003131         $519,900.00 U.S. Currency from Box #3304                 $519,900.00
21-FBl-003132         $170,000.00 U.S. Currency from Box#4305                  $170,000.00
21 -FBl-003133        $102,080.00 U.S. Currency from Box #800                  $102,080.00
21-FBl-003135         $225,000.00 U.S. Currency from Box #3406                 $225,000.00
21-FBl-003136         $175,900.00 U.S. Currency from Box #4901                 $175,900.00
21-FBl-003137         $22,206.00 U.S. Currency from Box #541 O                   $22,206.00
21-FBl-003138         $370,170.00 U.S. Currency from Box #3404                 $370,170.00
21-FBl-003139         $246,610.00 U.S. Currency from Box #4900                 $246,610.00
21-FBl-003140         $81,100.00 U.S. Currency from Box #3605                    $81,100.00
21-FBl-003141         $340,000.00 U.S. Currency from Box #5409                 $340,000.00
21-FBl-003142         $144,620.00 U.S. Currency from Box #1003                 $144,620.00
21-FBl-003143         $10,000.00 U.S. Currency from Box #3307                    $10,000.00
21-FBl-003144         $63,820.00 U.S. Currency from Box #5407                    $63,820.00
21 -FBl-003146        $155,150.00 U.S. Currency from Box #3904                 $155 ,150.00
21-FBl-003147         $244,400.00 U.S. Currency from Box #3206                 $244,400.00
21-FBl-003148         $599,870.00 U.S. Currency from Box #1000                 $599,870.00
21-FBl-003149         $1,207,685.00 U.S. Currency from Box #3707             $1 ,207,685.00
21-FBl-003150         $145,600.00 U.S. Currency from Box #3204                 $145,600.00
21-FBl-003151         $144,100.00 U.S. Currency from Box #1102                 $144,100.00
21-FBl-003152         $700,000.00 U.S. Currency from Box #3706                 $700,000.00
21-FBl-003153         $63,660.00 U.S. Currency from Box #204                     $63,660.00
21-FBl-003154         $570,000.00 U.S. Currency from Box #400                  $570,000.00
21-FBl-003155         $36,000.00 U.S. Currency from Box #3705                    $36,000.00
21-FBl-003156         $30,000.00 U.S. Currency from Box #4803                    $30,000.00
21-FBl-003157         $1,039,900.00 U.S. Currency from Box #3019             $1,039,900.00
21-FBl-003158         $349 ,750.00 U.S. Currency from Box #4802                $349,750.00
21-F B1-003159        $250,000.00 U.S. Currency from Box #1101                 $250,000.00
21-FBl-003160         $589,900.00 U.S. Currency from Box #4800                 $589,900.00

                                                          EXHIBIT B
                                                           PAGE 37
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 13 of 24 Page ID
                                        #:196


           '   '
u.s: Private Vaults                                     Notice of Seizure


21-FBl-003161         $22,000.00 U.S. Currency from Box #5308                $22,000.00
21-FBl-003162         $10,100.00 U.S. Currency from Box #4701                $10,100.00
21-FBl-003163         $140,000.00 U.S. Currency from Box #4700              $140,000.00
21-FBl-003164         $15,000.00 U.S. Currency from Box #5307                $15,000.00
21 -FBl-003166        $200,400.00 U.S. Currency from Box #5210              $200,400.00
21-FBl-003167         $690,000.00 U.S. Currency from Box #4503              $690,000.00
21-FBl-003168         $30,000.00 U.S. Currency from Box #3203                $30,000.00
21-FBl-003169         $709,900.00 U.S. Currency from Box #4502              $709,900.00
21-FBl-003171         $20,000.00 U.S. Currency from Box #1212                $20,000.00
21 -FBl-003172        $153,100.00 U.S. Currency from Box #3201              $153,100.00
21-FBl-003173         $487,280.00 U.S. Currency from Box #4403              $487,280.00
21-FBl-003174         $129,000.00 U.S. Currency from Box #1208              $129,000.00
21-FBl-003175         $90,000.00 U.S. Currency from Box #3200                $90,000.00
21-FBl-003176         $79,009.00 U.S. Currency from Box #4500                $79,009.00
21-FBl-003177         $9,950.00 U.S. Currency from Box #1312                  $9,950.00
21-FBl-003178         $30,914.00 U.S. Currency from Box #1306                $30,914.00
21-FBl-003179         $15,000.00 U.S. Currency from Box #3903                $15,000.00
21-FBl-003180         $305,000.00 U.S. Currency from Box #4303              $305,000.00
21-FBl-003181         $100,000.00 U.S. Currency from Box #3502              $100,000.00
21-FBl-003182         $60,200.00 U.S. Currency from Box #1412                $60,200.00
21-FBl-003183         $330,020.00 U.S. Currency from Box#4300               $330,020.00
21-FBl-003184         $50,000.00 U.S. Currency from Box #3501                $50,000.00
21-FBl-003185         $240,000.00 U.S. Currency from Box #4203              $240,000.00
21-FBl-003186         $40,200.00 U.S. Currency from Box #1810                $40,200.00
21-FBl-003187         $63,000.00 U.S. Currency from Box #3602                $63,000.00
21-FBl-003188         $392,530.00 U.S. Currency from Box #4202              $392 ,530.00
21-FBl-003189         $70,100.00 U.S. Currency from Box #1303                $70,100.00
21-FBl-003190         $100,206.00 U.S. Currency from Box #4200              $100,206.00
21-FBl-003191         $377,850.00 U.S. Currency from Box #3600              $377,850.00
21-FBl-003192         $321,500.00 U.S. Currency from Box #1302              $321 ,500.00
21-FBl-003193         $66,200.00 U.S. Currency from Box #3703                $66,200.00
21-FBl-003195         $254, 120.00 U.S. Currency from Box #1301             $254,120.00
21-FBl-003196         $619,014.00 U.S. Currency from Box #3702              $619,014.00
21-FBl-003197         $170,000.00 U.S. Currency from Box #4100              $170,000.00
21-FBl-003198         $419,895.00 U.S. Currency from Box #3701              $419,895.00
21-FBl-003199         $516,900.00 U.S. Currency from Box #4002              $516,900.00
21-FBl-003200         $10,000.00 U.S. Currency from Box #1300                $10,000.00
21-FBl-003201         $107,524.00 U.S. Currency from Box #3700              $107,524.00
21-FBl-003202         $21,000.00 U.S. Currency from Box #3900                $21,000.00
21 -FBl-003203        $8,560.00 U.S. Currency from Box #1903                  $8,560.00
21-FBl-003204         $200,000.00 U.S. Currency from Box #3801              $200,000.00
21-FBl-003205         $223,040.00 U.S. Currency from Box #1402              $223,040.00
21-FBl-003206         $256,276.00 U.S. Currency from Box #1401              $256,276.00
21-FBl-003207         $284 ,792.00 U.S. Currency from Box #1400             $284,792.00
21-FBl-003208         $180,700.00 U.S. Currency from Box #5203              $180,700.00
21-FBl-003209         $218,000.00 U.S. Currency from Box #5202              $218,000.00
21-FBl-003210         $99,964.00 U.S. Currency from Box #5306                $99,964.00
21 -FBl-003211        $680,000.00 U.S. Currency from Box #5509              $680,000.00
21-FBl-003212         $200,000.00 U.S. Currency from Box #1502              $200,000.00.
21-FBl-003213         $224,800.00 U.S. Currency from Box #5508              $224,800.00
21-FBl-003214         $20,000.00 U.S. Currency from Box #2906                $20,000.00
21 -FBl-003216        $389,900.00 U.S. Currency from Box #1500              $389,900.00
21-FBl-003217         $120 ,318.00 U.S. Currency from Box #5610             $120 ,318.00
21-FBl-003219         $117,200.00 U.S. Currency from Box #5609              $117 ,200.00


                                                          EXHIBIT B
                                                           PAGE 38
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 14 of 24 Page ID
                                        #:197


U.S. Private Vaults                                     Notice of Seizure

21-FBl-003220         $78,116.00 U.S. Currency from Box #7626                $78,116.00
21-FBl-003221         $222,780.00 U.S. Currency from Box #5709              $222,780.00
21-FBl-003222         $103,615.00 U.S. Currency from Box #1603              $103,615.00
21-FBl-003223         $5,000.00 U.S. Currency from Box #7827                  $5,000.00
21-FBl-003224         $52,250.00 U.S. Currency from Box #8016                $52,250.00
21-FBl-003225         $20,000.00 U.S. Currency from Box #5707                $20,000.00
21-FBl-003226         $300,000.00 U.S. Currency from Box #721 O             $300,000.00
21-FBl-003227         $65,500.00 U.S. Currency from Box #5608                $65,500.00
21-FBl-003228         $106,000.00 U.S. Currency from Box #8014              $106,000.00
21-FBl-003229         $150,100.00 U.S. Currency from Box #5501              $150,100.00
21-FBl-003230         $70,000.00 U.S. Currency from Box #5706                $70,000.00
21-FBl-003231         $230,172.00 U.S. Currency from Box #5703              $230,172.00
21 -FBl-003232        $40,000.00 U.S. Currency from Box #5702                $40,000.00
21-FBl-003234         $120,800.00 U.S. Currency from Box #5809              $120,800.00
21-FBl-003235         $40,000.00 U.S. Currency from Box #5807                $40,000.00
21-FBl-003236         $11 ,280.00 U.S. Currency from Box #7627               $11,280.00
21-FBl-003237         $61,780.00 U.S. Currency from Box #7727                $61 ,780.00
21-FBl-003238         $30,000.00 U.S. Currency from Box #5910                $30,000.00
21-FBl-003239         $32,000.00 U.S. Currency from Box #8017                $32,000.00
21-FBl-003240         $107,700.00 U.S. Currency from Box#8012               $107,700.00
21-FBl-003242         $63,900.00 U.S. Currency from Box #5909                $63,900.00
21-FBl-003243         $60,840.00 U.S. Currency from Box #8015                $60,840.00
21-FBl-003244         $8,000.00 U.S . Currency from Box #7110                 $8,000.00
21-FBl-003245         $99,129.00 U.S . Currency from Box #5908               $99,129.00
21-FBl-003246         $24,800.00 U.S. Currency from Box #8013                $24,800.00
21-FBl-003247         $57,000.00 U.S. Currency from Box #7622                $57,000.00
21 -FBl-003249        $29,500.00 U.S. Currency from Box #8116                $29,500.00
21-FBl-003250         $52,100.00 U.S. Currency from Box #7720                $52,100.00
21-FBl-003251         $50,000.00 U.S. Currency from Box #7812                $50,000.00
21-FBl-003252         $19,842.00 U.S. Currency from Box #8112                $19,842.00
21-FBl-003253         $15,118.00 U.S. Currency from Box #7207                $15,118.00
21-FBl-003254         $18,000.00 U.S. Currency from Box #7619               ,$18,000.00
21-FBl-003255         $26,000.00 U.S. Currency from Box #8113                $26,000.00
21-FBl-003256         $71,600.00 U.S . Currency from Box #7616               $71 ,600.00
21-FBl-003257         $20,900.00 U.S. Currency from Box #7617                $20,900.00
21-FBl-003260         $104,230.00 U.S. Currency from Box #1902              $104,230.00
21-FBl-003262         $72,980.00 U.S. Currency from Box #1901                $72,980.00
21-FBl-003263         $19,100.00 U.S. Currency from Box #7808                $19,100.00
21-FBl-003264         $173,700.00 U.S. Currency from Box #1803              $173,700.00
21-FBl-003265         $500,100.00 U.S. Currency from Box #6110              $500,100.00
21-FBl-003266         $475,440.00 U.S. Currency from Box #2003              $475,440.00
21-FBl-003267         $207.100.00 U.S. Currency from Box #2001              $207,100.00
21-FBl-003268         $549,820.00 U.S. Currency from Box #6109              $549,820.00
21-FBl-003270         $15,900.00 U.S. Currency from Box #2102                $15,900.00
21 -FBl -003271       $33,120.00 U.S. Currency from Box #2101                $33,120.00
21-FBl-003272         $150,000.00 U.S. Currency from Box #3002              $150,000.00
21-FBl-003273         $165,000.00 U.S. Currency from Box #2100              $165,000.00
21-FBl-003274         $215,700.00 U.S. Currency from Box #3001              $215,700.00
21-FBl-003275         $480,000.00 U.S. Currency from Box #1703              $480,000.00
21-FBl-003276         $25,000.00 U.S. Currency from Box #7716                $25,000.00
21-FBl-003277         $10,000.00 U.S. Currency from Box #7707                $10,000.00
21-FBl-003278         $225,200.00 U.S. Currency from Box #6207              $225,200.00
21 -FBl-003279        $50,000.00 U.S. Currency from Box #2206                $50,000.00
2 1-FBl-003280        $225,390.00 U.S. Currency from Box #3000              $225,390.00


                                                          EXHIBIT B
                                                           PAGE 39
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 15 of 24 Page ID
                                        #:198


U.S. 'Private Vaults                                        Notice of Seizure

 21-FBl-003281          $158,200.00 U.S. Currency from Box #2201                     $158,200.00
 21-FBl-003282          $500,600.00 U.S. Currency from Box #631 O                    $500,600.00
 21-FBl-003283          $40,590.00 U.S. Currency from Box #2200                       $40,590.00
 21-FBl-003285          $194,900.00 U.S. Currency from Box #2901                     $194,900.00
 21-FBl-003286         $104,260.25 U.S. Currency from Box #1602                      $104,260.25
 21-FBl-003287         $92,350.00 U.S. Currency from Box #6306                        $92,350.00
 21-FBl-003288         $572,700.00 U.S. Currency from Box #1601                      $572,700.00
 21-FBl-003290         $29,200.00 U.S. Currency from Box #6108                        $29,200.00
21-FBl-003292          $268,600.00 U.S. Currency from Box #1600                      $268,600.00
21-FBl-003293          $69,610.00 U.S. Currency from Box #7704                        $69,610.00
21-FBl-003295          $20,000.00 U.S. Currency from Box #2409                        $20,000.00
21-FBl-003296          $35,000.00 U.S. Currency from Box #1701                        $35,000.00
21-FBl-003297          $35,900.00 U.S. Currency from Box #7702                        $35,900.00
21-FBl-003298          $237,555.00 U.S. Currency from Box #2610                      $237,555.00
21-FBl-003299          $183,900.00 U.S. Currency from Box #7103                      $183,900.00
21-FBl-003300          $50,100.00 U.S. Currency from Box #2512                        $50,100.00
21-FBl-003301          $99,900.00 U.S. Currency from Box #7209                        $99,900.00
21-FBl-003302          $83,860.00 U.S. Currency from Box #2302                        $83,860.00
21-FBl-003303          $100,100.00 U.S. Currency from Box #7802                      $100,100.00
21-FBl-003304          $20,000.00 U.S. Currency from Box #7010                        $20,000.00
21-FBl-003305          $88,010.00 U.S. Currency from Box #6104                        $88,010.00
21-FBl-003306          $89,700.00 U.S. Currency from Box #6203                        $89,700.00
21 -FBl-003307         $250,100.00 U.S. Currency from Box #2300                      $250,100.00
21-FBl-003308          $35,000.00 U.S Currency from Box #7800                         $35,000.00
21-FBl-003309          $56,800.00 U.S. Currency from Box #2403                        $56,800.00
21-FBl-003310          $497,900.00 U.S. Currency from Box #7403                      $497,900.00
21-FBl-003312          $79,900.00 U.S. Currency from Box #7306                        $79,900.00
21-FBl-003313          $79,603.00 U.S. Currency from Box #2401                        $79,603.00
21-FBl-003314          $37,700.00 U.S. Currency from Box #7601                        $37,700.00
21-FBl-003315          $150,000.00 U.S. Currency from Box #2503                      $150,000.00
21-FBl-003316          $86,700.00 U.S. Currency from Box #7109                        $86,700.00
21-FBl-003317          $412,000.00 U.S. Currency from Box #7505                      $412,000.00
21-FBl-003318          $100,000.00 U.S. Currency from Box #7700                      $100,000.00
21-FBl-003319          $260,756.00 U.S. Currency from Box #2501                      $260,756.00
21-FBl-003320          $95,315.00 U.S. Currency from Box #2502                        $95,315.00
21-FBl-003321          $190,000.00 U.S. Currency from Box #7006                      $190,000.00
21-FBl-003324          $288,700.00 U.S. Currency from Box #2010                      $288,700.00
21-FBl-003330          7 Pieces of Miscellaneous Jewelry from Box #6712                    $1 .00
                                    1    Cartier Bracelet with Diamond                     $1.00
                                    1    Cartier Bracelet - Nail Shape                     $1 .00
                                    1    Diamond Tennis Bracelet - Silver                  $1.00
                                    1    Gold Necklace - 18"                               $1 .00
                                    1    2 Tone Rolex Men's Watch                          $1 .00
                                    1    Gold with Diamonds Rolex Men's Watch              $1.00
                                    1    Platinum Rolex Men's Watch                        $1.00
21-FBl-003331          196 Miscellaneous Collectible Coins from Box #6516                  $1 .00
                                    5    Gold Krugerands 1977, 1978, 1981                  $1.00
                                    3    1992-Walking Liberty Gold 1oz. $50 Coin           $1.00
                                    2    1993- Walking Liberty Gold 1oz. $50 Coin          $1.00
                                    2    1994-Walking Liberty Gold 1oz. $50 Coin           $1.00
                                    6    1997-Walking Liberty Gold 1oz. $50 Coin           $1.00
                                   10    1998-Walking Liberty Gold 1oz. $50 Coin           $1 .00
                                   11    1999- Walking Liberty Gold 1oz. $50 Coin          $1.00
                                    3    2000- Walking Liberty Gold 1oz. $50 Coin          $1.00
                                    1    2001 - Walking Liberty Gold 1oz. $50 Coin         $1.00

                                                             EXHIBIT B
                                                              PAGE 40
       Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 16 of 24 Page ID
                                         #:199


u.s: Private Vaults                                        Notic.e of Seizure

                                   1    2002- Walking Liberty Gold 1oz. $50 Coin      $1.00
                                   5    2003- Walking Liberty Gold 1oz. $50 Coin      $1.00
                                  10    2004- Walking Liberty Gold 1oz. $50 Coin      $1 .00
                                  12    2005- Walking Liberty Gold 1oz. $50 Coin      $1.00
                                   4    2006-Walking Liberty Gold 1oz. $50 Coin       $1 .00
                                   4    2008-Walking Liberty Gold 1oz. $50 Coin       $1 .00
                                  18    2009- Walking Liberty Gold 1oz. $50 Coin      $1 .00
                                   5    2010-Walking Liberty Gold 1oz. $50 Coin       $1.00
                                  13    2011-Walking Liberty Gold 1oz. $50 Coin       $1.00
                                   5    2012- Walking Liberty Gold .1oz. $50 Coin     $1.00
                                  11    2013- Walking Liberty Gold 1oz. $50 Coin      $1 .00
                                   1    2014-Walking Liberty Gold 1oz. $50 Coin       $1.00
                                  17    2015- Walking Liberty Gold 1oz. $50 Coin      $1.00
                                   9    2016-Walking Liberty Gold 1oz. $50 Coin       $1.00
                                   6    2017-Walking Liberty Gold 1oz. $50 Coin       $1.00
                                   9    1986- MCMLXXXII Roman                         $1.00
                                        Numeral - walking Liberty Gold 1oz. $50
                                   8    1987- MCMLXXXVII Roman                        $1.00
                                        Numeral - walking Liberty Gold 1oz. $50
                                   7    f 988- MCMLXXXVIII Roman                      $1 .00
                                        Numeral - walking Liberty Gold 1 oz. $50
                                   4    1989- MCMLXXXIX Roman                         $1 .00
                                        Numeral - walking Liberty Gold 1oz. $50
                                   2    f 990- MCMXC Roman Numeral - Walking          $1 .00
                                        Liberty Gold 1oz. $50 Coin
                                   2    1991- MCMXCI Roman Numeral - Walking          $1.00
                                        Liberty Gold 1oz. $50 Coin
21-FBl-003332         880 Miscellaneous Collectible Coins & 1 piece of jewelry from   $1 .00
                      Box#1304
                                240     2016- Walking Liberty 1oz Fine Silver- One    $1 .00
                                        Dollar Coin
                                  80    2019- Walking Liberty 1oz Fine Silver - One   $1 .00
                                        Dollar Coin
                                140     2016- Walking Liberty 1oz Fine Silver - One   $1 .00
                                        Dollar Coin
                                160     2019- Walking Liberty 1oz Fine Silver - One   $1.00
                                        Dollar Coin
                                  30    2011- Liberty Indian Head 1oz Fine            $1.00
                                       Gold - $50 Coin
                                 40     2012 -Liberty Indian Head 1oz Fine            $1.00
                                       Gold - $50 Coin
                                 10     2017- Liberty Indian Head 1oz Fine            $1 .00
                                       Gold - $50 Coin
                                140     2016- Liberty Indian Head 1oz Fine            $1 .00
                                        Silver - $50 Coin
                                 40    2019- Liberty Indian Head 1oz Fine             $1 .00
                                        Silver - $50 Coin
                                       Tiffany Key Pendant with Chain                 $1 .00
21-FBl-003333         10 Gold Bars from Box #44                                       $1 .00
                                   1   1oz Credit Suisse Gold Bar                     $1.00    209764
                                   1   1 oz Credit Suisse Gold Bar                    $1 .00   209757
                                   1   1oz Credit Suisse Gold Bar                     $1 .00   209756
                                   1   1oz Credit Suisse Gold Bar                     $1.00    209755
                                   1   1oz Credit Suisse Gold Bar                     $1.00    176927
                                   1   1oz Credit Suisse Gold Bar                     $1.00    209750
                                   1   1oz Credit Suisse Gold Bar                     $1.00    209751
                                   1   1oz Credit Suisse Gold Bar                     $1 .00   209752
                                   1   1oz Credit Suisse Gold Bar                     $1 .00   209753
                                                             EXHIBIT B
                                                              PAGE 41
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 17 of 24 Page ID
                                        #:200


U.S.'Private Vaults                                       Notice of Seizure

                                   1    1oz Credit Suisse Gold Bar                  $1.00    209754
21-FBl-003334         1 Gold Bar & 6 Pieces of Miscellaneous Jewelry from Box       $1.00
                      #5311
                                     1   Metafor- 1 Kilo Gold Bar                   $1.00    14258012
                                     1   Cartier Love Rose Gold Bracelet            $1.00    BUE349
                                     1  Cartier Love 18kt Bracelet                  $1.00    AGA633
                                     1  Cartier Love Ring                           $1 .00   EFl594
                                    1   Men's Ring - 18kt Yellow Gold               $1 .00
                                    1   Ttger Eye- Unknown Metal Pendant            $1.00
                                    1   Cartier Nail Bracelet 18kt Rose Gold        $1.00    DUD135
21-FBl-003335          1 Gold Bar from Box #224                                     $1.00
                                    1   UBS 1 Kilo Gold 999.9                       $1.00    D276970
21-FBl-003336          15 Miscellaneous Collectible Coins from Box #10              $1.00
                                   14   2012- Commemorative 1oz Silver Coin         $1 .00
                                    1   Canada 1oz Fine Gold $50 Coin               $1.00
21-FBl-003339          24 Miscellaneous Collectible Coins from Box #6614            $1.00
                                   20   Standing Liberty 1oz Fine Gold $50 Coin     $1 .00
                                    2   Standing Liberty 1oz Fine Gold $50 Coin     $1.00
                                    1   Standing Liberty 112oz Fine Gold $25 Coin   $1.00
                                    1   1914 Roman Head - Gold Coin - with 1        $1.00
                                        Container
21-FBl-003340          51 Miscellaneous Collectible Coins from Box #8311            $1.00
                                    9   $100 1oz Platinum Coins                     $1.00
                                    9   $100 1oz Platinum Coins                     $1.00
                                    9   $100 1oz Platinum Coins                     $1.00
                                   10   $50 1oz Platinum Coins                      $1 .00
                                   14   1oz PAMP Suisse Fine Gold                   $1 .00   C257457
                                  14    1oz PAMP Suisse Fine Gold                   $1 .00   C257458
                                   14   1oz PAMP Suisse Fine Gold                   $1 .00   C257459
                                  14    1oz PAMP Suisse Fine Gold                   $1.00    C257460
                                  14    1oz PAMP Suisse Fine Gold                   $1.00    C257461
                                  14    1oz PAMP Suisse Fine Gold                   $1.00    C257462
                                  14    1oz PAMP Suisse Fine Gold                   $1.00    C257463
                                  14    1oz PAMP Suisse Fine Gold                   $1 .00   C257464
                                  14    1 oz PAMP Suisse Fine Gold                  $1.00    C257465
                                   14   1 oz PAMP Suisse Fine Gold                  $1.00    C257466
                                   14   1oz PAMP Suisse Fine Gold                   $1 .00   C257467
                                  14    1oz PAMP Suisse Fine Gold                   $1 .00   C257468
                                  14    1oz PAMP Suisse Fine Gold                   $1 .00   C257469
                                  14    1oz PAMP Suisse Fine Gold                   $1 .00   C257470
21 -FBl-003343        26 Miscellaneous Yellow and White Colored Coins from Box      $1 .00
                      #1401
21-FBl-003344         385 Miscellaneous Yellow Colored Coins from Box #4100         $1.00
21-FBl-003345         94 Miscellaneous Yellow Colored Coins and Bars from Box       $1.00
                      #1502
21-FBl-003347         59 Miscellaneous Yellow and White Colored Coins and Bars      $1 .00
                      from Box #3900
21 -FBl-003348        10 Miscellaneous Yellow Colored Coins from Box #8014          $1 .00
21-FBl-003349         325 Miscellaneous Yellow and White Colored Coins, and         $1.00
                      Miscellaneous Batch of Coins from Box #2906
21-FBl-003350         55 Pieces of Miscellaneous Jewelry, 48 Miscellaneous Yellow   $1.00
                      and White Colored Coins, and 9 Yellow Colored Bars from
                      Box#3603
21 -FBl-003351        6 Miscellaneous Pieces of Jewelry from Box #7812              $1.00
21-FBl-003352         66 Miscellaneous Pieces of Jewelry from Box #7207             $1 .00
21-FBl-003353         71 Pieces of Miscellaneous Jewelry and 65 Yellow Colored      $1.00
                      Bars from Box #2004

                                                            EXHIBIT B
                                                             PAGE 42
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 18 of 24 Page ID
                                        #:201


U.S. Private Vaults                                       Notice of Seizure


21-FBl-003354         4 Miscellaneous Pieces of Jewelry from Box #8113               $1.00
21-FBl-003355         29 Miscellaneous Yellow Colored Coins from Box #8016           $1 .00
21-FBl-003356         6 Miscellaneous Yellow Colored Bars from Box #5703             $1 .00
21-FBl-003357         5 Miscellaneous Pieces of Jewelry from Box #5702               $1.00
21-FBl-003358         354 Yellow Colored Coins from Box #5909                        $1.00
21-FBl-003359         67 Miscellaneous Pieces of Jewelry from Box #5910              $1 .00
21-FBl-003360         1 Miscellaneous Piece of Jewelry and 6 Yellow Colored Gold     $1 .00
                      Bars from Box #8112
21-FBl-003361         3 Miscellaneous Yellow Colored Bars and 3 Miscellaneous        $1 .00
                      Pieces of Jewelry from Box #1500
21-FBl-003362         59 Miscellaneous Yellow and White Colored Coins from Box       $1.00
                      #6409
21-FBl-003363         5 Miscellaneous Yellow Colored Coins from Box #1601            $1 .00
21-FBl-003364         401 Miscellaneous Yellow and White Colored Coins and 9         $1 .00
                      Miscellaneous Yellow and \l\lhite Colored Bars from Box
                      #8307
21-FBl-003365         62 Miscellaneous Yellow Colored Coins and Bars from Box        $1 .00
                      #1602
21-FBl-003367         86 Miscellaneous Yellow and White Colored Coins and Bar        $1 .00
                      from Box #7808
21-FBl-003368         24 Miscellaneous Pieces of Jewelry from Box #7010              $1 .00
21-FBl-003369         8 Miscellaneous Yellow and White Colored Coins from Box        $1 .00
                      #2302
21-FBl-003370         39 Miscellaneous Yellow Colored Coins from Box #1600           $1.00
21-FBl-003371         19 Miscellaneous Pieces of Jewelry from Box #7109              $1 .00
21-FBl-003372         7 Miscellaneous Yellow Colored Bars from Box #2501             $1 .00
21-FBl-003373         170 Miscellaneous Yellow Colored Bars from Box #1803           $1 .00
21-FBl-003375         77 Miscellaneous Yellow and White Colored Coins from Box       $1 .00
                      #2502
21-FBl-003376         60 Miscellaneous Yellow Colored Coins and Bars from Box        $1 .00
                      #2503
21-FBl-003379         5 Miscellaneous Collectible Coins from Box #6906               $1.00
                                   1    1876 George T. Morgan $100 1oz Pure          $1.00
                                        Gold, Coin in Display Box
                                   1    2007 Natural Series Gold Coin Set - 1 spot   $1 .00
                                        missing coin in display box
                                   1    1893 Gold $10 Coin                           $1 .00
                                   1    1889 Gold $20 Coin                           $1 .00
                                   1    1910 Gold Liberty Indian Head $5 Coin        $1 .00
21-FBl-003380         2 Miscellaneous Men's Watches from Box #6604                   $1.00
                                   1    Rolex Men's Silver Watch with Black Face     $1.00
                                   1    Rolex Men's Watch 2-Tone with Blue Face      $1.00
                                        with Green Felt Bag
21-FBl-003381         26 Pieces of Miscellaneous Women's Jewelry from Box #3103      $1 .00

                                   1   26 Pieces of Womens Jewelry                   $1 .00
21-FBl-003382         88 Miscellaneous Jewelry and Watches from Box #5158            $1.00
                                   6   Men's watches in Pouch                        $1 .00
                                   6   Men's watches in Pouch                        $1 .00
                                   6   Men's watches in Pouch                        $1 .00
                                   6   Men's watches in Pouch                        $1.00
                                   7   Men's Watches in Velvet Bag                   $1.00
                                   1   watch in Velvet Bag                           $1 .00
                                  4    Watches in Pouch                              $1 .00
                                  6    Men's Watches in Pouch                        $1.00
                                  6    Men's Watches in Pouch                        $1 .00
                                       Watch in Velvet Bag                           $1 .00

                                                            EXHIBIT B
                                                             PAGE 43
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 19 of 24 Page ID
                                        #:202


U.S. Private Vaults                                       Notice of Seizure


                                   6    Watches in Velvet Bag                         $1.00
                                   5    watches in Velvet Bag                         $1.00
                                   3    Watches in Velvet Bag                         $1.00
                                  25    Ladies Jewelry                                $1.00
21-FBl-003383         258 Gold Ingots & Gold Colored Coins from Box# 5005             $1.00
                                  50    PAMP Containers; 25 1oz Gold Ingots in        $1.00
                                        each
                                  50    PAMP Containers; 25 1oz Gold Ingots in        $1 .00
                                        each
                                  50    Plastic Containters; 25 1oz Gold Ingots in    $1 .00
                                        each
                                 105    Gold Colored Coins                            $1 .00
                                   3    PAMP Suisse Gold Ingots                       $1.00
21-FBl-003384         22 Collectable Coins & 2 Silver Bars from Box #8                $1.00
                                   5    Silver Colored Coins                          $1.00
                                  17    Gold Colored Coins                            $1 .00
                                   1    Johnson Matthey 10oz Silver Troy Bar          $1 .00    612507
                                   1    10,300 Troy oz Silver Bar                     $1.00
21 -F B1-003385       Miscellaneous Precious Items from Box 5409                      $4.00
                                  58    Coin, Yellow Metal Color                      $1 .00
                                  19    Ingot, 5g Yellow Metal Color                  $1.00
                                   6    Ingot, 2 .5g Yellow Metal Color               $1.00
                                  14    Ingot, 1g Yellow Metal Color                  $1 .00
21-FBl-003387         10 Gold Bars from Box #716                                      $1 .00
                                  10    Gold Colored Bars                             $1 .00
21-FBl-003388         20 Miscellaneous Collectible Coins & 1 Gold Colored Bar from    $1.00
                      Box #713
                                  20    Miscellaneous Gold Colored Coins              $1 .00
                                   1    Gold Colored Bar                              $1 .00
21-FBl-003389         100 Gold Colored Coins ($50) from Box #4107                     $1 .00
                                 100    Gold Colored Coins ($50)                      $1.00
21-FBl-003392         1 Gold Colored Bars & 2 Coins from Box #227                     $1.00
                                  19    Gold Colored Bars                             $1.00
                                  10    Gold Colored Coins                            $1 .00
21-FBl-003393         77 Miscellaneous Collectible Coins from Box #22                 $1.00
                                  42    Miscellaneous Collectible Coins in Blue Box   $1 .00

                                 34     Miscellaneous Collectible Coins in Blue Box   $1 .00

                                   1   Miscellaneous Collectible Coins in Clear       $_1 .00
                                       Box
21 -FBl-003394        13 Gold Colored Bars from Box #513                              $1.00
                                  13   Gold Colored Bars                              $1. 00
21-FBl-003396         79 Miscellaneous Coins & 37 White Bars from Box #6512 .         $1 .00
                                  19   Coins                                          $1 .00
                                  32   32 White Metal Bars                            $1.00
                                   5   White Bars                                     $1.00
                                   3   3 Containers                                   $1.00
21-FBl-003397         Misc. Coins and Bars from Box #704                              $1.00
                                   2   PAMP SUISSE 2.5g Fine Gold Ingot               $1.00
                                   2   American Eagle 1oz Fine Gold $50 Coins in      $1.00
                                       Blue Display Box
                                   1   Standing  Liberty 112oz Fine Gold $25 Coins    $1 .00
                                       in Blue Display Box
                                   8   Canadian $10 Gold 114oz Fine Gold Coin         $1 .00
                                   1   10oz Troy Silver 999 + Bar                     $1 .00
                                   1   Standing Liberty 1oz Fine Gold $50 Coin        $1 .00

                                                            EXHIBIT B
                                                             PAGE 44
     Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 20 of 24 Page ID
                                       #:203


U.S. Private Vaults                                          Notice of Seizure


                                   9      Grant Wood Commemorative Coins                 $1.00
                                   5      Marian Anderson Commemorative Coins            $1.00
                                   4      $100 Canadian Gold Coins                       $1.00
                                   1      $50 Canadian Gold Coin                         $1.00
                                   1      $100 Canadian Gold Coin                        $1.00
                                   2      112oz Gold Coins USA                           $1 .00
                                   2      112oz Canada Gold Coins                        $1.00
                                  12      114oz Canada Gold Coins                        $1 .00
                                   3      One Suisse Troy oz 999.9 Fine Gold Ingots      $1.00

                                   1     One oz Krugerrand Fine Gold Coin                $1.00
                                   9      $100 Australian Platinum Coins in              $1.00
                                         Containers
                                   2      112oz Canada Platinum Coins                    $1 .00
                                   4     112oz Liberty Platinum Coins                    $1 .00
                                   1     1oz Platinum Isle of Man Noble Coin             $1 .00
                                   1     1oz Platinum Switzerland Coin                   $1 .00
                                   1     1oz Canada Platinum $50 Coin                    $1 .00
                                   2     1oz Canada Platinum $50 Coins                   $1.00
                                   2     1oz Liberty Platinum $1 Coins                   $1.00
21-FBl-003398         Misc. Coins and   Bars from Box #6208                              $1.00
                                  17     PAMP Suisse 1 Troy oz 999.9 Fine Gold           $1.00
                                         Ingots
                                   2     Suisse 1oz Fine Gold 999.9 Ingots               $1 .00
                                   3     PAMP 2012 Lunar Calendar Series                 $1 .00
                                         Dragon - Suisse 1oz Fine Gold 999.9 Ingots
                                  11     Miscellaneous Gold-Colored Coins                $1 .00
                                   1     Sunshine Minting Inc, 1 Troy oz Fine Gold       $1.00
                                         .9999 Ingot
                                   3     Credit Suisse 1oz 999.9 Fine Gold Ingots        $1 .00
                                   1     Valcambi Suisse 1oz 999.9 Fine Gold Ingot       $1 .00

21-FBl-003399         Misc. coins from Box# 2111                                         $1 .00
                                  63    Gold-Colored $20 Coins in Individual Plastic     $1 .00
                                        Containers
                                    2   PAMP Suisse 1oz Fine Gold 999.9                  $1 .00
                                    1   NTR Metals .9999 Fine Gold, 1 Troy oz            $1 .00
                                    1   Canadian $50 Gold 1oz Fine Gold                  $1.00
                                    1   South Africa Krugerrand 1oz Fine Gold            $1 .00
                                  25    PAMP Suisse 1oz Fine Gold Rectangular            $1 .00
                                        Ingots in Container
                                  25    PAMP Suisse 1oz Fine Gold Ingots                 $1 .00
21 -FBl-003421        Miscellaneous Precious Items from Box 3304                        $37.00
                                    1   Wach, wh ite and yellow metal color, black       $1 .00   J9K323777
                                        dial, labeled Rolex
                                    1   Earring, one pair, white metal color studs       $1 .00
                                        with near colorless stones
                                    1   Watch, rose gold color metal labeled Piguet      $1.00    194438

                                         Bracelet, rose gold color metal, threaded       $1.00    EXC543
                                         with nuts
                                         Chain , approx. 24 inch yellow metal, fancy     $1 .00
                                         rope
                                         watch, white metal color near fully set with    $1 .00
                                         near colorless stone, labeled Patek Philippe

                                  1      Chain , approx. 30.5 inch yellow metal, curb    $1 .00
                                         link
                                                              EXHIBIT B
                                                               PAGE 45
       Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 21 of 24 Page ID
                                         #:204


 U.S. Private Vaults                                          Notice of Seizure

                                     3     Coin, yellow metal color, foreign                 $1.00
                                     1     Bracelet, 8 inch metal curb link                  $1.00
                                     1     Bracelet, yellow metal color, nail style          $1.00     DRY943
                                           Chain, approx. 22 inch yellow metal, curb         $1 .00
                                           link
                                     1    Coin, 1 oz. The Holy Land Mint gold color,         $1.00     17251367
                                          2012
                                     1    Ingot, 1 oz. silver color                          $1.00
                                     1    Chain, approx. 30 inch yellow metal, curb          $1 .00
                                          link with near colorless stones
                                     1    Chain, approx. 30 inch yellow metal, curb          $1.00
                                          link
                                     1    Chain, approx. 20.5 inch yellow metal,             $1.00
                                         byzantine link
                                         Chain, approx. 20.5 inch yellow metal,              $1.00
                                         byzantine link
                                         Chain, approx. 20.5 inch yellow metal,             $1.00
                                         byzantine link
                                         Bracelet, 7 inch silver color, tennis style with   $1.00
                                         near colorless stone clusters
                                    1    Watch, rose gold color labeled Cartier             $1 .00    94238QX
                                    1    Chain, approx. 25 inch yellow metal, fancy         $1.00
                                         rope
                                         Chain, approx. 25 inch yellow metal, fancy         $1 .00
                                         rope
                                         Chain, approx. 24 inch yellow metal, fancy         $1.00
                                         rope
                                    1    Watch, yellow metal color labeled Rolex            $1.00     2M9F5013
                                    1    Ring, white metal color with colorless             $1 .00
                                         stones
                                         Watch, white and yellow metal color with           $1.00     4F2M8192
                                         near colorless index markers labeled Rolex

                                    1    Watch, yellow metal color labeled Rolex            $1.00     3638A6Y9
                                    1    Chain, approx. 24 inch yellow metal, curb          $1.00
                                         link
                                         Chain, approx. 30.5 inch yellow metal, curb        $1.00
                                         link with near colorless stones
                                         Watch, yellow metal color labeled Rolex            $1.00     E8Z36482
                                    1    Necklace, damaged approx. 22 incgh white           $1.00
                                         metal color with near colorless stones

                                    1   Chain, approx. 18 inch yellow metal, fancy          $1.00
                                        link with circlet pendant of three figures
                                   1    Ring, rose gold color metal with colored and        $1.00
                                        near colorless stones
                                        Chain, approx. 24 inch yellow metal, fancy          $1 .00
                                        rope
                                   1    Chain, approx. 28 inch yellow metal, curb           $1.00
                                        link
                                   1    Watch, yellow metal color, white dial,              $1.00     V814048
                                        labeled Rolex
                                        Pendant, white metal color, near fully set          $1 .00
                                        with near colorless stones (fRU)
21-FBl-003423          Miscellaneous Precious Items from Box 603                            $4.00
                                   1    Necklace, approx. 11 .5 inch white metal            $1.00
                                        colored with near colorless stones and
                                        white beads

                                                                EXHIBIT B
                                                                 PAGE 46
       Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 22 of 24 Page ID
                                         #:205


 U.S. Private Vaults                                         Notice of Seizure


                                     1    Earring, one pair of white color metal with     $1 .00
                                          near colorless stones and white beads
                                     1    Necklace, approx. 16 inch white metal color,    $1.00
                                          chevron design with near colorless stone

                                     1   Bracelet, approx. 7.5 inch white metal color,    $1.00
                                         chevron design links with near colorless
                                         stone
21-FBl-003424           Miscellaneous Precious Items Box 703                              $4.00
                                    1    Watch, White color metal with black dial         $1.00
                                    1    Watch, White color metal with near               $1.00    486043YX
                                         colorless bezel labeled Cartier
                                    1    Ring, Vllhite metal color with oval shaped       $1.00
                                         blue colored stone surrounded by near
                                         colorless stones
                                  363     Coin, Yellow color metal, walking Liberty,      $1 .00
                                          2020
21-FBl-003427          Miscellaneous Precious Items from Box 4404                         $9.00
                                     4    Ingot, 1g yellow metal color                    $1.00
                                  128     Ingot, 2.5g yellow metal color                  $1 .00
                                  150     Ingot, 5g yellow metal color                    $1.00
                                     2    Ingot, 5g yellow metal color with frame         $1 .00
                                     3    Ingot, 5g yellow metal color                    $1.00
                                   23     Ingot, 1Og yellow metal color                   $1 .00
                                     2    Ingot, 1/2 oz. yellow metal color               $1 .00
                                     2    Ingot, 1 oz. yellow metal color                 $1 .00
                                  106    Coin, various yellow metal color                 $1 .00
21-FBl-003428          Miscellaneous Precious Items from Box 7834                         $3.00
                                   43    Coin, Silver Metal Color                         $1.00
                                   51    Coin, Yellow Metal Color                         $1 .00
                                   10    Coin, Silver Metal Color                         $1 .00
21-FBl-003429          Miscellaneous Precious Items from Box 4203                        $10.00
                                   93    Coin, Silver Metal Color                         $1.00
                                     1   Coin, Yellow Metal Color                         $1 .00
                                     5   Ingot, 5g Yellow Metal Color                     $1.00
                                     5   Ingot, 1 oz. Yellow Metal Color                  $1 .00
                                     1   Ingot, 100g Yellow Metal Color                  $1.00
                                    1    Ingot, 5-baht Yellow Metal Color                $1.00
                                    2   Bar, 1 OOg Silver Metal Color                    $1.00
                                   15    Ingot, 1 troy oz. Silver Metal Color            $1 .00
                                    3   Ingot, 1 troy oz. Silver Metal Color             $1 .00
                                    2   Bar, 100 troy oz. Silver Metal Color             $1 .00
21-FBl-003430          Miscellaneous Precious Items from Box 4902                        $1.00
                                 269    Coin, Yellow Metal Color                         $1 .00
21-FBl-003431          Miscellaneous Coins from Box 3505                                 $3.00
                                    3   Coin, Silver Metal Color                         $1 .00
                                    4   Coin, Yellow Metal Color                         $1 .00
                                    1   Coin, Bronze Metal Color labeled BitCoin         $1 .00
21-FBl-003432          Miscellaneous Precious Items from Box 505                         $7.00
                                   10   Ingot, 1O oz. Yellow Metal Color                 $1 .00
                                   12   Coin, Yellow Metal Color                         $1 .00
                                    3   Sheet, Yellow Metal Color                        $1.00
                                 213    Coin, Yellow Metal Color                         $1.00
21-FBl-003433          Miscellaneous Precious Items from Box 805                         $4.00
                                   11   Coin , Yellow Metal Color                        $1 .00
                                    1   Bar, 32.150 troy oz. Yellow Metal Color          $1.00
                                    1   Ingot, 1 oz. Yellow Metal Color                  $1 .00

                                                               EXHIBIT B
                                                                PAGE 47
        Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 23 of 24 Page ID
                                          #:206

    .
 U.S. Private Vaults                                        Notice of Seizure

                                       1   Bar, 10 troy oz. Silver Metal Color         $1 .00
 21-FBl-003434          Miscellaneous Coins from Box 809                               $1 .00
                                     30    Coin, Silver Metal Color                    $1 .00
 21-FBl-003435          Miscellaneous Coins from Box 4803                              $2.00
                                   200     Coin, Silver Metal Color                    $1.00
                                     80    Coin, Yellow Metal Color                    $1.00
 21-FBl-003436          Miscellaneous Precious Items from Box 3501                     $4.00
                                      5    Ingot, 1 oz. Yellow Metal Color             $1 .00
                                    13     Coin, Yellow Metal Color                    $1.00
                                      4    Ingot, 1g Yellow Metal Color                $1 .00
                                      3    Bar, 1000 Grain Silver Metal Color         $1.00
21-FBl-003437           Miscellaneous Precious Items from Box 110                     $6.00
                                      1    Bar, 1000g Silver Metal Color              $1.00     A090048
                                    10    Ingot, 1OOg Yellow Metal Color              $1.00
                                      1   Ingot, 1 troy oz. Yellow Metal Color        $1.00
                                      2 Ingot, 50 gram Yellow Metal Color             $1 .00
                                      1   Ingot, 5 oz. Yellow Metal Color             $1 .00
                                      6   Ingot, 1 oz. Yellow Metal Color             $1.00
21-FBl-003438          Miscellaneous Precious Items from Box 3200                     $5.00
                                    17    Ingot, 1 oz. Yellow Metal Color             $1 .00
                                      1   Ingot, 2g Yellow Metal Color                $1.00
                                      4   Ingot, 5g Yellow Metal Color                $1.00
                                      3   Ingot, 1Og Yellow Metal Color               $1.00
                                          Ingot, 1/2 oz. Yellow Metal Color           $1.00
21-FBl-003439          Miscellaneous Precious Items from Box 3503                     $1.00
                                      4   Bar, Misc. Silver Metal Color               $1.00
21-FBl-003440          Miscellaneous Precious Items from Box #4106                   $16.00
                                      8  Miscellaneous 1 02 Gold Colored Ingots       $1.00
                                    37   Miscellaneous 1 Troy oz Gold Colored         $1 .00
                                         Ingots
                                   16    1 Oz Gold Colored Ingots                     $1.00
                                   76    Miscellaneous 1 oz Gold Colored Ingots       $1 .00
                                     3   Miscellaneous 1 oz Gold Colored Ingots       $1.00
                                   87 Miscellaneous Gold Colored Coins                $1.00
                                     8   Miscellaneous 10 oz Gold Colored Bars        $1 .00
                                     1   1 oz Gold Coin                               $1.00
                                  108    Miscellaneous 1. oz Gold Colored Ingots      $1.00
                                   27    Miscellaneous 1 oz Gold Colored Ingots       $1 .00
                                   42    1 Troy oz Gold Colored Ingots                $1.00
                                     3   Miscellaneous 1 Troy oz Gold Colored         $1.00
                                         Ingots
                                   13    1 Oz Gold Colored Coins                     $1.00
                                   10    Miscellaneous Gold Colored Coins            $1 .00
                                     1   Troy oz Gold Colored Bar                    $1.00
                                   12    Miscellaneous 1O oz Gold Colored Bars       $1 .00
21-FBl-003441          Miscellaneous Precious Items from Box #4301                   $6.00
                                     2   Miscellaneous 1 Kilo Silver Colored Bars    $1.00
                                     3   Silver Colored Ingots                       $1.00
                                     8   Miscellaneous 1O Troy oz Silver Colored     $1.00
                                         Bars
                                 514     Miscellaneous 1 Troy oz Silver Colored      $1.00
                                         Coins
                                   86    Miscellaneous 1 oz Silver Colored Coins     $1.00
                                   54    Miscellaneous Silver Colored Coins          $1.00
21-FBl-003442          Miscellaneous Precious Items from Box #6711                   $2.00
                                   25    Miscellaneous 1 oz Walking Liberty Silver   $1 .00
                                         Colored Dollar Coins in US Mint Container

                                                              EXHIBIT B
                                                               PAGE 48
      Case 2:21-cv-02990-RGK-MAR Document 25-3 Filed 06/15/21 Page 24 of 24 Page ID
                                        #:207

  .      .   .
U.S. Private Vaults                                        Notice of Seizure

                                  25   Miscellaneous 1 oz walking Liberty Silver     $1.00
                                       Colored Dollar Coins in US Mint Container
21-FBl-003443         Miscellaneous Precious Items from Box #6312                   $13.00
                                140    Miscellaneous Silver Colored Silver Dollar    $1 .00
                                       Coins
                                 20    Silver Colored Silver Dollar Coins in         $1 .00
                                       Professional Coin Grading Service
                                       Container
                                240     Miscellaneous Silver Colored Coins           $1.00
                                 20     Silver Colored Silver Dollar Coins In        $1.00
                                        Professional Coin Grading Service
                                        Container
                                  20    Silver Colored Silver Dollar Coins in        $1 .00
                                        Professional Coin Grading Service
                                        Container
                                  30    Miscellaneous Silvered Coins 3" Diameter    $1.00
                                  20    Silver Colored Silver Dollar Coins in       $1.00
                                        Professional Coin Grading Service
                                        Container
                                 20     Silver Colored Half Dollar Coins in         $1 .00
                                        Professional Coin Grading Service
                                        Container
                                 20     Silver Colored Silver Dollar Coins in       $1 .00
                                        Professional Coin Grading Service
                                        Container
                                 20     Silver Colored Silver Dollar Coins in       $1 .00
                                        Professional Coin Grading Service
                                        Container
                                 10     Silver Colored Half Dollar Coins in         $1.00
                                        Professional Coln Grading Service
                                        Container
                                500    Silver Colored $5.00 Coins in Yellow         $1.00
                                       Container
                                  4    Silver Colored Silver Dollar Coins in        $1.00
                                       Professional Coin Grading Service
                                       Container
21-FBl-003444         Miscellaneous Poker Chips from Box #505                       $3.00     Poker Chips
                                 47    Poker Chip, Label Aria with $25,000          $1.00
                                  9    Poker Chip, Label Aria with $5,000           $1.00
                                  1    Poker Chip , Label Aria with $100,000        $1.00




                                                             EXHIBIT B
                                                              PAGE 49
